     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JACK D. DENTON

      Plaintiff,

v.                                     CASE NO.: 4:20-cv-00425-AW/MAF

AMY HECHT, Vice President for Student Affairs
At Florida State University, in her official and
Individual capacities, et al.

     Defendants.
____________________________________________/

            DEFENDANT DARALDIK’S MOTION TO DISMISS
              AMENDED COMPLAINT WITH PREJUDICE
             AND SUPPORTING MEMORANDUM OF LAW

      Defendant, Ahmad Daraldik, hereby moves this Court to dismiss Plaintiff

Jack Denton’s Amended Verified Complaint (ECF No. 69) pursuant to Rule

12(b)(6), Federal Rules of Civil Procedure, and as grounds therefore, states as

follows:

      1.     Plaintiff asserts a three-count claim against Daraldik in his individual

capacity only. Plaintiff brings this claim under 42 U.S.C. § 1983, alleging Plaintiff

was removed from his position as President of Florida State University’s (“FSU”)

Student Senate, which is a part of FSU’s Student Government Association

(“SGA”), in violation of the First Amendment to the United States Constitution.
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 2 of 18




      2.     This Court should dismiss Plaintiff’s Complaint, pursuant to Fed. R.

Civ. P. 12(b)(6), for failure to state a claim upon which relief can be granted.

Specifically, dismissal is warranted because: (1) Daraldik is not a state actor and

thus cannot be subjected to liability under 42 U.S.C. § 1983; (2) qualified

immunity bars Plaintiff’s claims against Daraldik; and (3) Plaintiff fails to plead

sufficient facts to state claims for relief against Daraldik.

      WHEREFORE, for the reasons set forth in the Memorandum of Law,

incorporated infra, Defendant Daraldik respectfully requests this Court dismiss

Plaintiff’s Amended Complaint with prejudice.

                            MEMORANDUM OF LAW

      In determining whether dismissal is warranted under Rule 12, the allegations

of the complaint are taken as true and construed in the light most favorable to the

non-moving party. See Scott v. Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005). To

avoid dismissal, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570

(2007)). The Court’s analysis must disregard conclusory statements in the

complaint, as well as legal conclusions pled as factual allegations. Iqbal, 556 U.S.

at 678.




                                            2
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 3 of 18




I.    Lack of State Action Precludes Liability Against Daraldik Under 42
      U.S.C. § 1983.

      “The ultimate issue in determining whether a person is subject to suit under

§ 1983 is the same question posed in cases arising under the Fourteenth

Amendment: is the alleged infringement of federal rights ‘fairly attributable to the

state?’” Rendell–Baker v. Kohn, 457 U.S. 830, 838 (1982). A court’s inquiry ends

where the actions of the defendants are not state action. Id.

      The § 1983 claims against Daraldik fail to allege state action by this FSU

student. Plaintiff’s Complaint seeks to impose § 1983 liability on Daraldik not due

to any affirmative acts he individually took against Plaintiff to deprive Plaintiff of

First Amendment rights, but rather, for the sole fact that this individual is a figure-

head of the Student Senate, in that he serves as the Senate President. Regardless,

“student members of a student government organization are not state actors in the

absence of allegations that college officials ‘coerced or encouraged’ the alleged

acts of the students. Dharod v. Los Angeles City Coll., 2011 WL 3555622, at *6

(C.D. Cal. June 7, 2011), report and recommendation adopted, 2011 WL 3555793

(C.D. Cal. Aug. 11, 2011), aff'd in part, vacated in part, remanded, 509 F. App’x

664 (9th Cir. 2013) (citing Husain v. Springer, 494 F.3d 108, 134-35 (2d Cir.

2007), cert denied, 552 U.S. 1258 (2008)); see also, San Francisco Arts &

Athletics, Inc. v. U.S. Olympic Comm., 483 U.S. 522, 546 (1987) (holding a




                                           3
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 4 of 18




government failure to supervise or “mere approval or acquiescence” in the private

decision of a private actor does not render the private entity a state actor).

      In Dharod, the plaintiff, an elected member of the college’s student

government, brought claims alleging constitutional violations, pursuant to § 1983,

against fellow students serving in student government, after the plaintiff was

impeached and removed from the student senate. The plaintiff’s claims were

dismissed with prejudice on a finding that the student defendants were not acting

under the color of state law in impeaching the plaintiff. Dharod, 2011 WL

3555622 at *7. The Dharod court concluded that the private decisions made by the

private student defendants were insufficient to transform the student defendants

into state actors.1 Id. (citing San Francisco Arts & Athletics, Inc., 483 U.S. at 546);

see also, Fla. A&M Univ. Bd. Of Trustees v. Bruno, 198 So. 3d 1040, 1044-45

(Fla. 1st DCA 2016) (finding “student government is an extracurricular activity-not

real government-and it is well-settled that students have no constitutionally

protected right to participate in extracurricular activities) (citations omitted).

“[T]he mere fact that the students’ conduct was ‘authorized by state law’ [is]

insufficient to demonstrate that the students were state actors.” Dharod, 2011 WL

3555622 at *7 (citing Husain, 494 F.3d at 116-18, 134-35).



1
 The Ninth Circuit specifically affirmed this portion of the district court’s opinion.
Dharod, 509 F. App’x at 664.

                                            4
      Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 5 of 18




      Plaintiff has brought three counts against Daraldik, all under § 1983. The

entire complaint asserted against Daraldik should be dismissed because Plaintiff

fails to allege that FSU officials “coerced or encouraged” any acts specifically

attributable to this Defendant. This dismissal should be with prejudice, as

Plaintiff’s verified Amended Complaint admits that “University officials took no

action to correct the Student Senate’s clear violation of Mr. Denton’s rights,

despite having the authority to do so.” (ECF No. 69, p. 4-5, ¶ 8). Plaintiff

expressly recognizes Daraldik was not compelled by FSU to take any action. As

Rendell–Baker v. Kohn provides, this Court’s inquiry stops here as no state action

occurred. Rendell–Baker, 457 U.S. at 838; see also, Dharod, 2011 WL 3555622,

at *7 (finding dismissal with prejudice appropriate where the plaintiff alleged the

college officials did not intervene in the student-defendants’ actions). Dismissal

with prejudice, of Plaintiff’s claims against Daraldik in his individual capacity, is

warranted.

II.   Qualified Immunity Bars Claims Brought Against Daraldik in his
      Individual Capacity.

      If this Court were to find that Plaintiff adequately pleaded state action on

Daraldik’s part, dismissal with prejudice is nevertheless warranted because this

defendant is entitled to qualified immunity.

      “Qualified immunity” requires courts dismiss claims against government

actors sued in their individual capacities unless the actors' conduct violates “clearly

                                           5
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 6 of 18




established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). That qualified

immunity protects government actors is the usual rule; only in exceptional cases

will such actors have no shield for claims made against them in their individual

capacities. Id. The immunity protects “all but the plainly incompetent or those

who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986); see

also, Holt v. U.S. Atty. Gen., 486 F. App’x 97, 99 (11th Cir. 2012) (noting qualified

immunity offers complete protection).

      Explaining the rationale behind the qualified immunity defense, the Eleventh

Circuit has stated:

             Claims for money damages against government officials
             in their individual capacity involve substantial costs not
             only for the individual official—who incidentally may be
             innocent—but for society in general. “These social costs
             include the expenses of litigation, the diversion of official
             energy from pressing public issues, and the deterrence of
             able citizens from acceptance of public office. Finally,
             there is the danger that fear of being sued will ‘dampen
             the ardor of all but the most resolute, or the most
             irresponsible [public officials], in the unflinching
             discharge of their duties.’”

Foy v. Holston, 94 F.3d 1528, 1532 (11th Cir. 1996) (quoting Harlow, 457 U.S. at

814). “Qualified immunity is meant to ensure that government officials are not

afraid to fulfill their job-related responsibilities.” Williams v. Consol. City of

Jacksonville, 381 F.3d 1298, 1307 (11th Cir. 2004) (citation omitted).



                                           6
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 7 of 18




      These policies behind the qualified immunity defense dictate that the

defense be decided as early as possible in a case. See, e.g., Anderson v. Creighton,

483 U.S. 635, 646 n. 6 (1987). A reviewing court may address qualified immunity

by motion to dismiss. See, e.g., Randall v. Scott, 610 F.3d 701 (11th Cir. 2010)

(affirming district court order granting motion to dismiss on qualified immunity

grounds).

      “In order to receive qualified immunity, the public official must first prove

that he was acting within the scope of his discretionary authority when the

allegedly wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002). Government employees act within their discretionary authority where

objective circumstances show the challenged actions occurred in the performance

of the employees’ duties “and within the scope of this authority.” Boyce v.

Andrew, 510 F.3d 1333, 1341 (11th Cir. 2007).

      If this Court finds that, contrary to the argument supra, the factual assertions

against Daraldik plead state action, this Court should conclude this defendant was

acting within the scope of his discretionary authority, as the facts alleged against

this defendant is all related to acts carried out in his capacity as an SGA student

senator.2


2
  It seems impossible that Daraldik’s actions could be state action for § 1983
purposes and somehow not concurrently taken within their discretionary authority
as student senator.

                                          7
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 8 of 18




      Establishing the alleged constitutional violation occurred while the public

official was acting within the scope of discretionary authority, the burden shifts to

the plaintiff to overcome the defense of qualified immunity. Moran v. Cameron,

362 F. App’x 88, 92 (11th Cir. 2010). “The applicability of qualified immunity is

subject to a two-part test, which asks whether the officer's conduct amounted to a

constitutional violation, and whether the right violated was clearly established at

the time of the violation.” Blickley v. Ford, 390 F. App’x 890, 892 (11th Cir.

2010). The order of the inquiry is fluid, providing the reviewing court the

flexibility to address the two issues in either order. Blickley, 390 F. App’x at 892;

Lewis v. City of West Palm Beach, Fla., 561 F.3d 1288, 1291 (11th Cir. 2009)

(citing Pearson v. Callahan, 555 U.S. 223, 242 (2009)). If a plaintiff cannot prove

either part of the two-part test, further inquiry into the other part is not necessary

by the reviewing court, as the government official is entitled to qualified immunity.

See, e.g., Melton v. Abston, 841 F.3d 1207, 1221 (11th Cir. 2016) (noting a

plaintiff must establish both prongs of the analysis to overcome a defense of

qualified immunity); Federov v. Bd. of Regents, 194 F. Supp. 2d 1378, 1390 (S.D.

Ga. 2002).

      A.     The Law is Not Clearly Established.

      Daraldik is entitled to qualified immunity because Plaintiff cannot show that

the rights asserted by him were clearly established at the time of the alleged



                                            8
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 9 of 18




violation. “For the law to be clearly established, the law must have earlier been

developed in such a concrete and factually defined context to make it obvious to all

reasonable government actors, in the defendant’s place, that ‘what he is doing’

violates federal law.” Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th Cir. 2012)

(citing Anderson, 483 U.S. at 640).

      Plaintiff’s burden is not satisfied by referencing abstract constitutional

guarantees. Anderson, 483 U.S. at 640. Where precedent makes the unlawfulness

of the defendant’s actions apparent, then the law is clearly established. McMillian

v. Johnson, 88 F.3d 877,881 n.6 (11th Cir. 1995). In determining whether the law

was clearly established, this Court should look only to binding precedent at the

time of the challenged conduct, which includes decisions of the Supreme Court,

decisions of the Eleventh Circuit, or decisions of the Florida Supreme Court.

Echols v. Lawton, 913 F.3d 1313, 1324 (11th Cir. 2019). “If case law, in factual

terms, has not staked out a bright line, qualified immunity almost always protects

the defendant.” Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557 (11th Cir.

1993).

      The Eleventh Circuit has held “[i]t is particularly difficult to overcome the

qualified immunity defense in the First Amendment context.” Gaines v.

Wardynski, 871 F.3d 1203, 1210 (11th Cir. 2017) (citing Maggio v. Sipple, 211

F.3d 1346, 1354 (11th Cir. 2000) (“ ‘a defendant in a First Amendment suit will



                                          9
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 10 of 18




only rarely be on notice that his actions are unlawful’ ”) (citation omitted); Hansen

v. Soldenwagner, 19 F.3d 573, 576 (11th Cir. 1994) (observing that decisions in

the First Amendment context “tilt strongly in favor of immunity” and only in the

rarest of cases will it be found that a reasonable official should have known that he

violated “clearly established” law); Dartland v. Metropolitan Dade Cty., 866 F.2d

1321, 1323 (11th Cir. 1989) (noting that only “the extraordinary case” will survive

qualified immunity in the First Amendment context)). With respect to Daraldik,

this is simply not one of those “extraordinary cases” where immunity should be

abrogated. To deny Daraldik qualified immunity, Plaintiff suggests a young

student, participating in an extra-curricular activity, should be akin to a

constitutional scholar-this position lacks merit.

      Plaintiff cannot show the law is clearly established under the particular facts

of this case. Simply, Plaintiff cannot point to decisions addressing the bounds of

the First Amendment in the student government context, making it obvious to

Daraldik, that the actions attributed specifically to him violated federal law. There

are no decisions of the Supreme Court, Eleventh Circuit, or Florida Supreme Court

that satisfy Plaintiff’s burden.

      While there are no decisions that establish the second prong of the qualified

immunity analysis for Plaintiff, there are decisions which support Daraldik’s

entitlement to qualified immunity. For example, in Siddique v. Lailiberte, 972



                                          10
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 11 of 18




F.3d 898 (7th Cir. 2020), the Seventh Circuit Court of Appeals recently addressed

a claim with facts similar to those before this Court. In Siddique, the plaintiff was

a student at the University of Wisconsin whose application for a student-

government position was rejected. Id. at 900. The plaintiff alleged the rejection

violated his First Amendment rights, contending that he was retaliated against for

his critical stances against the university administration who worked with the

student government. Id. The district court found qualified immunity applied by

concluding that federal law had not clearly established the right of a student to

participate in student government. Id. at 902. The Seventh Circuit affirmed. Id.

      Finding the defendants were entitled to qualified immunity, the Siddique

court found:

      [W]e must “define carefully, and at the right level of detail, the
      constitutional right” being asserted. Frederickson v. Landeros, 943
      F.3d 1054, 1059 (7th Cir. 2019); see also White v. Pauly, --- U.S. ---,
      137 S. Ct. 548, 552, 196 L.Ed.2d 463 (2017) (per curiam). For a right
      to be clearly established, “existing precedent must have placed the
      statutory or constitutional question beyond debate.” Mullinex v. Luna,
      --- U.S. ---, 136 S.Ct. 305, 308, 193 L.Ed.2d 255 (2015) (quoting
      Ashcroft v. al-Kidd, 536 U.S. 731, 741, 131 S. Ct. 2074, 179 L.Ed.2d
      1149 (2011)). And while a case directly on point is not required, “the
      clearly established law must be ‘particularized’ to the facts of the
      case.” White, 137 S. Ct. at 552 (quoting Anderson v. Creighton, 483
      U.S. 635, 640, 107 S. Ct. 3034, 97 L.Ed.2d 523 (1987)).

      Siddique, 2020 WL 5035811 at 903. The court found no cases addressing

the bounds of First Amendment retaliation in the student government context,

much less the factual context presented by the plaintiff. Id. The court found it was

                                          11
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 12 of 18




“left without any analogous comparators applying First Amendment retaliation

principles to student-government operations” and as such, the plaintiff “did not

meet his burden in coming forward with clearly established federal law that places

‘the statutory or constitutional question beyond debate.’” Id. at 904-5 (citations

omitted).

      The analysis in Siddique compels a similar conclusion here. The Seventh

Circuit addressed the asserted right of participation in student government, and

could find no authority clearly establishing that right. In this case, the particular

factual context is far narrower than Siddique. There is no question that Plaintiff

continued to participate in student government, as even after the no-confidence

vote, Plaintiff remained a senator. The particular right Plaintiff proffers in this

case is not simply a right to participate in student activities, but rather, an alleged

constitutional right to remain a figure-head of a student organization that self-

determines, by a democratic vote, who serves amongst themselves as such figure-

head. Plaintiff cannot come forward with clearly established law that puts this

question beyond debate. Daraldik is entitled to qualified immunity.

      B.     Deficiency in Plaintiff’s Factual Pleadings.

      In addition to showing a clearly established right at the time of the

challenged conduct, the Plaintiff also must plead facts showing that the state actor




                                           12
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 13 of 18




violated a statutory or constitutional right to overcome qualified immunity.

Echols, 913 F.3d at 1319. Plaintiff fails to meet this pleading obligation.

      Similar to the initial complaint, the pleadings in the Amended Complaint do

not show Daraldik individually violated a constitutional right, and thus the

deficient pleading does not overcome Daraldik’s qualified immunity. Like the

initial complaint, Plaintiff simply alleges that Daraldik was presiding over the

student senate that held a vote of no-confidence against Plaintiff. Plaintiff very

carefully alleges, and rightfully so, that the Student Senate, as opposed to Daraldik

individually, took action that affected Plaintiff. The pleading does not sufficiently

allege any facts that would make Daraldik individually liable under § 1983.

      Aside from the “event” regarding the no-confidence vote which removed

Plaintiff from the Senate President position in July 2020, Plaintiff interjects a new

“event” that occurred after the filing of Plaintiff’s initial complaint, but these

updated allegations do not deprive Daraldik of his entitlement to qualified

immunity. Plaintiff alleges his complaint was heard by the student court, which on

October 26, 2020, ruled in Plaintiff’s favor. (ECF No. 69, ¶ 199). Plaintiff

acknowledges Daraldik appealed the ruling to Defendant Hecht on the same day as

the student court opinion. (Id. at ¶ 201). The student senate convened on October

28, 2020, just two days after the appeal was filed. (Id. at ¶ 210). Regardless of the

fact that no state action (e.g., the University had not yet ruled on the appeal) had



                                           13
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 14 of 18




occurred at this point, Daraldik ceded control of the senate meeting to Plaintiff.

(Id. at ¶ 213). After ceding to Plaintiff, Daraldik left the meeting and did not

attend any other meetings of the 72nd Senate. Plaintiff presided over the senate’s

November 4, 2020, meeting. (Id. at ¶ 229). These allegations are insufficient to

show Daraldik violated Plaintiff’s constitutional rights.

      In a sixty-three-page verified amended complaint, consisting of three-

hundred and twelve numbered paragraphs, Daraldik is mentioned by name on

thirty-three occasions. None of the allegations show Daraldik violated Plaintiff’s

constitutional rights-the allegations do not come close to hitting this mark.

      It would be improper, as it appears suggested by Plaintiff here, to hold

Daraldik accountable for the actions of the individual senators, or vicariously as

figure-heads of the student organization. It is well established in the Eleventh

Circuit that “supervisory” officials are not liable under § 1983 for the

unconstitutional acts of others. Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir.

1999) (citing Belcher v. City of Foley, 30 F.3d 1390, 1396 (11th Cir. 1994)). It is

arguable that the defendant could even be considered supervisory, where the

Senate is comprised of students having equal votes. Regardless, the Amended

Complaint lacks any facts establishing this defendant had any authority to stop the

conduct for which Plaintiff complains.

      Daraldik is entitled to qualified immunity.



                                          14
       Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 15 of 18




III.    Plaintiff Fails to Plead Sufficient Facts to State a Claim Against
        Daraldik.

        In section II(B) above, Daraldik shows how Plaintiff failed to plead

sufficient facts to establish a constitutional violation for purposes of qualified

immunity. The same showing supports a broader argument that Plaintiff fails to

plead sufficient facts to state any claims against Daraldik.

        “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S. at

555). “A pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of

the elements of a cause of action will not do’…. Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citing

Twombly, 550 U.S. at 555, 557). In addressing a motion to dismiss for failure to

state a claim, the Court in Ashcroft provided:

        To survive a motion to dismiss, a complaint must contain sufficient
        factual matter, accepted as true, to “state a claim to relief that is
        plausible on its face.” A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the
        reasonable inference that the defendant is liable for the misconduct
        alleged. The plausibility standard is not akin to a “probability
        requirement,” but it asks for more than a sheer possibility that a
        defendant has acted unlawfully. Where a complaint pleads facts that
        are “merely consistent with” a defendant’s liability, it “stops short of
        the line between possibility and plausibility of ‘entitlement to relief.’”

Ashcroft, 556 U.S. at 678 (citations omitted) (emphasis added).



                                           15
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 16 of 18




      Plaintiff alleges First Amendment Retaliation, First Amendment Content and

Viewpoint Discrimination, and First Amendment Hostility claims against Daraldik

and two FSU officials. (ECF. No. 69, ¶¶ 264-312). In the initial complaint (ECF

No. 1), Plaintiff failed to specifically name Daraldik in any of the forty-nine

paragraphs of these three counts. In the Amended Complaint, Plaintiff references

Daraldik one time in each of the counts (again, consisting of forty-nine total

paragraphs), identically alleging that “…Daraldik continued to enforce the Student

Senate’s removal of Mr. Denton, even after this Court found that it was

unconstitutional and the Student Supreme Court ordered Mr. Denton’s

reinstatement.” (ECF No. 69, ¶¶ 280, 296, 311). These paragraphs are replete,

however, with references as to how the “Student Senate” allegedly wronged

Plaintiff through the democratic process existent in the student organization. (See,

e.g., id. at ¶¶ 273-275). The counts also allege Defendants Hecht and Bowden

possessed the authority to remedy the Student Senate’s acts (presumably through

state action), but does not make a similar allegation as to Daraldik, a student at

FSU. (Id. at ¶¶ 278-79; 294-95; 309-10).

      Despite the length of Plaintiff’s Complaint, it provides nothing more than

“threadbare recitals” of the elements of Plaintiff’s claims and “conclusory

statements” about Daraldik’s alleged association with Plaintiff’s claims. Even

accepting as true all of the Complaint’s allegations, the Complaint simply does not



                                          16
     Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 17 of 18




pass the “plausibility” requirement to state a claim against Daraldik. The

Complaint does not contain any factual allegations that Daraldik affirmatively

deprived Plaintiff of his constitutional rights. The Complaint does not successfully

indicate, from a factual standpoint, what Daraldik did wrongfully. “[W]here the

well-pleaded facts do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged - but it has not “show[n]” - “that the pleader

is entitled to relief.” Ashcroft, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)).

Plaintiff’s Complaint is inadequate to show this Court how Plaintiff is plausibly

entitled to relief against Daraldik.

                                   CONCLUSION

      WHEREFORE, based upon the foregoing grounds and authorities,

Defendant Daraldik respectfully requests this Court dismiss this action against this

defendant with prejudice.



                                           s/Brian C. Keri
                                           BRIAN C. KERI (FBN 0087874)
                                           P.O. Box 13599
                                           Tallahassee, Florida 32317-3599
                                           Telephone: (850) 297-2222
                                           brianckeri@earthlink.net
                                           Attorney for Defendants Daraldik




                                           17
    Case 4:20-cv-00425-AW-MAF Document 75 Filed 03/11/21 Page 18 of 18




         CERTIFICATE OF COMPLIANCE WITH LOC. R. 7.1(F)

      This response complies with Loc. R. 7.1(F), in that the number of words in

the motion is 3969.


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by CM/ECF service to, Mark Welton, Esquire, 1020 S Ferdon Blvd.,
Crestview, FL 32536, David Cortman, Esquire, and Travis Barham, Esquire, 1000
Hurricane Shoals Rd NE, Lawrenceville, GA 30043, Tyson Langhofer, Esquire,
20116 Ashbrook Place, Ashburn, VA 20147, Robert Sniffen, Esquire, Elmer
Ignacio, Esquire and Jeffrey Slanker, 123 N Monroe St, Tallahassee, FL 32301, on
March 11, 2021.

                                            s/Brian C. Keri
                                            Brian C. Keri




                                       18
